REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a buoyant body having a parallel flat bottom surface and a flat top surface, a plurality of passages extending from the top surface to the bottom surface; a plurality of containers having at least a bottom wall with an open structure arranged in the passages, each container having a peripheral wall upstanding along a peripheral edge of the bottom wall, a height positioning means, and a collar portion of the peripheral wall extends downwardly beyond the peripheral edge of the bottom wall and surrounds the bottom wall; and a plurality of seeds, wherein one of the plurality of seeds is positioned on the bottom wall of each of the plurality of containers without any substrate, such that each container contains no more than one seed as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647